                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 KEITH CLEVELAND,

               Plaintiff,

                      v.                            CAUSE NO. 3:19-CV-613-JD-MGG

 WARDEN, et al.,

               Defendants.

                                 OPINION AND ORDER

       Keith Cleveland, a prisoner without a lawyer, filed a complaint (ECF 1) against

the Warden of the Indiana State Prison, Sgt. Tustison, and Lt. St. Martin alleging that he

is being retaliated against for filing complaints. “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to

28 U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss

it if the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief.

       “To prevail on his First Amendment retaliation claim, [Cleveland] must show

that (1) he engaged in activity protected by the First Amendment; (2) he suffered a

deprivation that would likely deter First Amendment activity in the future; and (3) the

First Amendment activity was at least a motivating factor in the Defendants’ decision to

take the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation
marks and citations omitted). Cleveland alleges that he engaged in protected activity by

filing several complaints against officers. Cleveland claims that, on July 4, 2019, Sgt.

Tustison falsely alleged that he possessed a weapon shaped like a knife, and that he

made the false allegation because Cleveland has filed complaints.1 He further alleges

that Lt. St. Martin lied by saying that she viewed the video and that the video shows

Officer Tustison removing the knife from his person. Cleveland alleges that Lt. St.

Martin also lied because Cleveland had filed complaints. The filing of a conduct report

would likely deter future First Amendment activity. Here, giving Cleveland the

inferences to which he is entitled at this early stage, he has stated a claim.2

        Cleveland asserts that three of the officers he has sued in other cases (Sgt.

Gordon, Officer Pacheco, and Officer Masson) remain in his range, and he claims that

he is afraid for his life when one of the officers (Officer Masson) is present. But,

Cleveland does not indicate that these officers remain on his range at the direction of

Sgt. Tustison, Lt. St. Martin, or the Warden. Section 1983 “liability depends on each

defendant’s knowledge and actions, not on the knowledge or actions of persons they

supervise.” Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are

responsible for their own misdeeds but not for anyone else’s.” Id. at 596. The doctrine



        1Cleveland further alleges that there have been other threats of false disciplinary allegations, but
he does not indicate the nature of the allegations, who made them, or when they were made. These vague
assertions do not state a claim.

        2 If Cleveland lost credit time due to a guilty finding on the false charge, then he cannot pursue a

claim that he was wrongfully charged with the conduct violation until his guilty finding is overturned.
See Edwards v. Balisok, 520 U.S. 641 (1997). However, there is no indication in the complaint that Cleveland
suffered a loss of credit time.




                                                     2
of respondeat superior, which allows an employer to be held liable for subordinates’

actions in some types of cases, has no application to § 1983 actions. Moore v. State of

Indiana, 999 F.2d 1125, 1129 (7th Cir. 1993). Cleveland has not alleged that any of the

defendants sued here were involved in the decision to allow Sgt. Gordon, Officer

Pacheco, and Officer Masson to remain on his range after he filed lawsuits against

them. Furthermore, while Cleveland has indicated that he is afraid of Officer Masson,

he has not alleged that he has presented information to any of these defendants that

suggests that they were deliberately indifferent to a substantial risk that Cleveland

would face serious harm at the hands of Officer Masson.3 Indeed, he has not presented

facts showing that there is a substantial risk that he will face serious harm at the hands

of Officer Masson in his complaint. Thus, Cleveland may not proceed against any of the

defendants named in this lawsuit on these allegations.

        As a final matter, Cleveland seeks to be transferred to another facility. “Prison

officials have broad administrative and discretionary authority over the institutions

they manage.” Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012) (quotation marks, brackets,

and citations omitted). Prison officials must afford inmates their constitutional rights,

but where to house an inmate is just the type of decision that is squarely within the




        3 The Eighth Amendment imposes a duty on prison officials “to take reasonable measures to
guarantee the safety of inmates.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). “[P]rison officials have a
duty to protect prisoners from violence at the hands of other prisoners.” Id. at 833. “[I]n order to state a
section 1983 claim against prison officials for failure to protect, [a plaintiff] must establish: (1) that he was
incarcerated under conditions posing a substantial risk of serious harm and (2) that the defendants acted
with deliberate indifference to his health or safety. Santiago v. Walls, 599 F.3d 749, 756 (7th Cir. 2010).
Furthermore, mere fear of an attack that does not occur does not state a claim for monetary damages. See
Doe v. Welborn, 110 F.3d 520, 523–24 (7th Cir. 1997).


                                                        3
discretion of prison officials. The facts presented here do not warrant an intrusion upon

that discretion.

       For these reasons, the court:

       (1) GRANTS Keith Cleveland leave to proceed against Sgt. Tustison in her

individual capacity for monetary damages for retaliating against him for filing

complaints against officers by making a false disciplinary allegation against him on July

4, 2019, in violation of the First Amendment;

       (2) GRANTS Keith Cleveland leave to proceed against Lt. St. Martin

and in his individual capacity for monetary damages for retaliating against him for

filing complaints against officers by making a false statement in support of a

disciplinary allegation against him on or about July 4, 2019, in violation of the First

Amendment;

       (3) DISMISSES all other claims;

       (4) DISMISSES the Indiana State Prison Warden;

       (5) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Sgt. Tustison and Lt. St. Martin at the Indiana Department of Correction

with a copy of this order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d);

and

       (6) ORDERS pursuant to 42 U.S.C. § 1997e(g)(2), Sgt. Tustison and Lt. St. Martin

to respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R.

10-1(b), only to the claim for which the plaintiff has been granted leave to proceed in

this screening order.


                                             4
SO ORDERED on September 24, 2019

                                       /s/ JON E. DEGUILIO
                                   JUDGE
                                   UNITED STATES DISTRICT COURT




                               5
